PER CURIAM
Defendants Jeffrey Painter, Marion H. Painter, and Blake Charles Painter petition for reconsideration of a portion of our opinion, Slagle v. Hubbard, 176 Or App 1, 7 n 2, 29 P3d 1195 (2001), in which we held that they failed to properly cross-assign error to the trial court’s failure to exclude certain evidence in ruling on their summary judgment motion. According to defendants, they were not required to cross-assign error, and, in any event, they adequately raised the matter in their briefs. We need not address defendants’ contentions. As we stated in our opinion, even without considering that evidence, the summary judgment record contains other, uncontroverted evidence that is sufficient to defeat defendants’ motion. Id. at 7-8.
Petition for reconsideration allowed; opinion adhered to.